Title: James Madison to Thomas Jefferson, 23 October 1814
From: Madison, James
To: Jefferson, Thomas


          Dear Sir  Washington Ocr 23. 1814
          I have recd yours of the 15: and attended to your remarks on “ways & means.” I find that the variance in our ideas relates 1. to the probable quantity of circulating medium: 2. to the effect of an annual augmentation of it. I cannot persuade myself that in the present stagnation of private dealings, & the proposed limitation of taxes, the two great absorbents of money, the circulating sum would amount even to 20 mills. But be this amount what it may, every emission beyond it, must either enter into circulation and depreciate the whole mass; or it must be locked if up. If it bear an interest it may be locked up for the sake of the interest, in which case it is a loan, both in substance & in form, and implies a capacity to lend, in other words a disposable capital, in the Country. If it does not bear an interest, it could not be locked up, but on the supposition that the terms on which it   is  recd are such as to promise indemnity at least, for the intermediate loss of interest, by its value at a future day: but this both involves the idea of Substance of a loan, to the amount of the value locked up: and implies a depreciation differing only from the career of the old Continental    currency, by a gradual return from a certain point of depression, to its original level. If this view of the Subject be in any measure correct, I am aware of the gloomy inferences from it. I trust however that our case is not altogether without remedy. To a certain extent paper in some form or other, will, as a circulating medium, answer  present purposes. the purpose your plan contemplates. The increase of the taxes will have the double operation of widening the channel of circulation, and of pumping the medium out of it. And I cannot but think that the domestic capital existing under various shapes, and disposeable to the public, may still be obtained on terms tho’ hard, not intolerable; and that it will not be very long before the money market abroad, will not be entirely shut agst us: a market, however ineligible in some respects, not to be declined under our circumstances.
          We hear nothing from our Envoys since the despatches now in print; nor any thing else of importance from abroad. We continue anxious for the situation of Sackett’s Harbour. Izard has joined Brown at on the Canada side of the Straight; and offered battle to Drummond, which he does not accept, and which it seems can not be forced on him witht risk from re-enforcements now transportable to him. The most that can fairly be hoped for by us now, is that the campaign may end where it is.Be assured always of my most affece respects 
          James Madison
         